                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                            Case No. 19-cv-04726-HSG
                                   8                    Plaintiff,                           ORDER OF SERVICE
                                   9             v.

                                  10     GUTIERREZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Kern Valley State Prison filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983 against Pelican Bay State Prison (“PBSP”) officer Gutierrez. His complaint is

                                  16   now before the Court for review under 28 U.S.C. § 1915A. He has been granted leave to proceed

                                  17   in forma pauperis in a separate order.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           The complaint makes the following allegations. Plaintiff filed staff complaints against

                                  14   PBSP Officers Showers, Jarvis, Tincher, and Kumbat for sexually harassing him. On January 19,

                                  15   2019, named defendant PBSP Officer Gutierrez retaliated against plaintiff for filing these

                                  16   complaints by sexually harassing plaintiff. Specifically, while conducting a clothed body search

                                  17   of plaintiff, Officer Gutierrez cupped and grasped plaintiff’s genitals in order to intentionally

                                  18   inflict pain. Officer Gutierrez then ran his right hand in a karate-chop style between plaintiff’s

                                  19   buttocks, causing unpleasant and offensive touching and humiliation. Afterwards, Officer

                                  20   Gutierrez stated that he felt nothing between plaintiff’s legs and that the patdown search was done

                                  21   “for the white girls,” referring to the officers against whom plaintiff had filed staff complaints.

                                  22   Dkt. No. 1.

                                  23           A prisoner may state an Eighth Amendment claim under Section 1983 for sexual

                                  24   harassment if the alleged sexual harassment was sufficiently harmful, i.e., a departure from “the

                                  25   evolving standards of decency that mark the progress of a maturing society,” and the defendant

                                  26   acted with intent to harm the prisoner. See Thomas v. District of Columbia, 887 F. Supp. 1, 3-4

                                  27   (D.D.C. 1995) (citing Hudson v. McMillian, 503 U.S. 1, 6, 8 (1992)) (internal quotations and

                                  28   citation omitted). When prison officials maliciously and sadistically use force to cause harm,
                                                                                           2
                                   1   contemporary standards of decency are always violated, see Hudson, 503 U.S. at 9, and no lasting

                                   2   physical injury is required to state a cause of action, Schwenk v. Hartford, 204 F.3d 1187, 1196

                                   3   (9th Cir. 2000). Sexual assault, coercion and harassment certainly may violate contemporary

                                   4   standards of decency and cause physical and psychological harm. See Jordan v. Gardner, 986

                                   5   F.2d 1521, 1525–31 (9th Cir.1993) (en banc). Liberally construed, the complaint’s allegations

                                   6   that, during a clothed body search, Officer Gutierrez cupped and grasped plaintiff’s genitals and

                                   7   ran his right hand in a karate-chop style between plaintiff’s buttocks in order to intentionally

                                   8   inflict pain state a cognizable Eighth Amendment claim.

                                   9          The complaint also states a cognizable First Amendment retaliation claim. Rhodes v.

                                  10   Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable claim of

                                  11   First Amendment retaliation entails five basic elements: (1) An assertion that a state actor took

                                  12   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and
Northern District of California
 United States District Court




                                  13   that such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action

                                  14   did not reasonably advance a legitimate correctional goal.”) (footnote omitted).

                                  15   C.     Motion of Ex Parte of Default

                                  16          Plaintiff has also filed a pleading titled “Motion of Ex Parte of Default.” Dkt. No. 1 at 1.

                                  17   In this pleading, plaintiff states that he seeks “ex parte of default” against North Kern State Prison

                                  18   law librarian Armendadez because, on July 9, 2019, Ms. Armendadez denied him pleading paper

                                  19   and manila envelopes. Id. Plaintiff requests that the Court provide him with legal supplies as

                                  20   requested. Id. Plaintiff also alleges that he has been denied his right to email civil rights actions,

                                  21   to mail legal documents, and to have duplicating services, in violation of Section 3162 and

                                  22   3165(a) of the California Code of Regulations, title 15. Id.

                                  23          This motion is DENIED. First, this motion is unrelated to the allegations made in the

                                  24   complaint. Second, these allegations arise out of events at North Kern State Prison, which is

                                  25   located in Kern County, which lies within the venue of the Eastern District of California. See 28

                                  26   U.S.C. § 84(b). Third, it is unclear on what grounds plaintiff is seeking relief. Rule 55 of the

                                  27   Federal Rules of Civil Procedure allows for a clerk’s entry of default only against a party that has

                                  28   failed to plead or otherwise defend, which is inapplicable here.
                                                                                          3
                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court orders as follows.

                                   3          1.      The complaint states a cognizable First Amendment retaliation claim and a

                                   4   cognizable Eighth Amendment claim against Officer Gutierrez.

                                   5          2.      Plaintiff’s motion for ex parte of default is DENIED. Dkt. No. 1 at 1.

                                   6          3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                   7   prepayment of fees, a copy of the complaint with all attachments thereto (Dkt. No. 1), and a copy

                                   8   of this order upon defendant Officer Gutierrez at Pelican Bay State Prison, 5905 Lake Earl Drive,

                                   9   Crescent City, CA 95531. A courtesy copy of the complaint with attachments and this order shall

                                  10   also be mailed to the California Attorney General’s Office.

                                  11          4.      In order to expedite the resolution of this case, the Court orders as follows:

                                  12                  a.     No later than 91 days from the date this Order is filed, Defendant must file
Northern District of California
 United States District Court




                                  13   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as

                                  14   indicated above. If Defendant is of the opinion that this case cannot be resolved by summary

                                  15   judgment, Defendant must so inform the Court prior to the date the motion is due. A motion for

                                  16   summary judgment also must be accompanied by a Rand notice so that Plaintiff will have fair,

                                  17   timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.

                                  18   Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154

                                  19   F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A

                                  20   motion to dismiss for failure to exhaust available administrative remedies similarly must be

                                  21   accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).

                                  22                  b.     Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  23   must be filed with the Court and served upon Defendant no later than 28 days from the date the

                                  24   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                  25   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  26   Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-

                                  27   exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.

                                  28                  c.     Defendant shall file a reply brief no later than 14 days after the date the
                                                                                         4
                                   1   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   2   hearing will be held on the motion.

                                   3          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   4   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   5   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   6   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                   7   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   8   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   9   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  10   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  11   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  12   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and
Northern District of California
 United States District Court




                                  13   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  14   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  15   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  16   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).

                                  17          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                  18   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  19   prejudice. You must “develop a record” and present it in your opposition in order to dispute any

                                  20   “factual record” presented by Defendant in his motion to dismiss. Wyatt v. Terhune, 315 F.3d

                                  21   1108, 1120 n.14 (9th Cir. 2003).

                                  22          (The Rand and Wyatt notices above do not excuse Defendant’s obligation to serve said

                                  23   notices again concurrently with motions to dismiss for failure to exhaust available administrative

                                  24   remedies and motions for summary judgment. Woods, 684 F.3d at 939).

                                  25          6.      All communications by Plaintiff with the Court must be served on Defendant’s

                                  26   counsel by mailing a true copy of the document to Defendant’s counsel. The Court may disregard

                                  27   any document which a party files but fails to send a copy of to his opponent. Until Defendant’s

                                  28   counsel has been designated, Plaintiff may mail a true copy of the document directly to Defendant,
                                                                                          5
                                   1   but once Defendant is represented by counsel, all documents must be mailed to counsel rather than

                                   2   directly to Defendant.

                                   3          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   4   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   5   before the parties may conduct discovery.

                                   6          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   7   Court informed of any change of address and must comply with the Court’s orders in a timely

                                   8   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   9   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  10   pending case every time he is moved to a new facility.

                                  11          9.      Any motion for an extension of time must be filed no later than the deadline sought

                                  12   to be extended and must be accompanied by a showing of good cause.
Northern District of California
 United States District Court




                                  13          Plaintiff is cautioned that he must include the case name and case number for this case on

                                  14   any document he submits to the Court for consideration in this case.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 1/2/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
